DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission for Application #16/895,787, filed on 05/26/2022, has been entered.  The following is a NON-FINAL OFFICE ACTION in response to the request for continued examination.
Claims 1-5, 8-13, 16-18, and 21-26 are pending and have been examined.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 9-13, 16-18, and 21-26 are rejected under 35 USC 103 as being unpatentable over Byrd, et al., Patent No. 8,671,385 B2 in view of Jackson, et al., Pre-Grant Publication No. 2004/0267982 A1 and in further view of Mahbod, et al., Pre-Grant Publication No. 2015/0207823 A1 and in further view of Brown, et al., Patent No. 8,005,933 B2.
	Regarding Claims 1, 11, and 16, Byrd teaches:

A system (method) (medium)… comprising: 
a computing device configured to: (see Figures 1 and 3) 
receive a first data request from a first entity (see Column 3, lines 55-60, Column 5, lines 30-37, Column 6, line 57-Column 7, line 6, and Column 19, line 58-Column 20, line 8) 
determine whether a timer has expired when throttling is enabled for the first entity (see Column 20, lines 17-27 in which it is determined if the entity throttling timer has expired, and if it has, the timer is reset and the request is fulfilled)
when the time has expired, reset the timer and satisfy the first data request (see Column 20, lines 9-16 in which it is determined if the entity throttling timer has expired, and if it has, the timer is reset and the request is fulfilled)
when the timer has not expired:
determine a first counter corresponding to the first entity (see Column 4, lines 30-34, Column 5, lines 30-37, Column 6, line 57-Column 7, line 6, and Column 16, lines 44-61)
adjust a first counter in response to receiving the first data request from the first entity (see Column 4, lines 30-34, Column 5, lines 30-37, Column 6, line 57-Column 7, line 6, and Column 16, lines 44-61 in which the counter is adjusted by adding +1 for the current request and the counter is then compared to a throttling threshold in the developer profile)
determine whether the first counter is beyond a first threshold (see Abstract, Column 3, lines 53-59 and Column 16, lines 34-36 which teach the throttling profile to which the request count number is compared includes a throttling amount threshold for number of requests allowed by the developer; see also Column 16, lines 44-61 and Column 19, line 64-Column 20, line 8 in which the existing counter number +1 is compared to the threshold to determine if the request will be responded to)
generate a first response to the first data request based on the determination of whether the first counter is beyond the first threshold (see Column 5, lines 38-43, Column 6, line 57-Column 7, line 6, and Column 20, lines 9-16)
satisfying the first data request when the first counter is beyond the first threshold (see Abstract, Column 3, lines 33-38, Column 4, lines 30-39, Column 16, lines 34-61, and Column 19, line 58-Column 20, line 27)
indicating an error to the first data request in the first response when the first counter is not beyond the first threshold (see Column 20, lines 4-8)
transmit the first response to the first entity (see Column 4, lines 35-41, Column 5, lines 38-43, Column 6, line 57-Column 7, line 6, and Column 20, lines 9-16)
Byrd, however, does not appear to specify:
satisfying the first data request by obtaining data from or storing data to a database
Jackson teaches:
satisfying the first data request by obtaining data from or storing data to a database (see at least Figure 5 and [0040]-[0041] in which read and write requests for data access to stored data are satisfied based on throttling conditions and counts for the particular client of the client request)
It would be obvious to one of ordinary skill in the art to combine Jackson with Byrd because Byrd already teaches throttling of data requests for access and use of an application, but does not specify what particular requests are satisfied within those requests, and read or write requests for a database would allow the throttling and satisfying of requests to be applied to a database in which multiple parties might be seeking access to the information at the same time or in large volumes, allowing for efficient and distributed access for all clients involved while not allowing one or two clients to dominate the access, which can cause slowdowns, strain on computing resources, and other issues.
Byrd and Jackson, however, does not appear to specify:
determine whether throttling is enabled for the first entity
Mahbod teaches:
determine whether throttling is enabled for the first entity (see [0004], [0020]-[0021] in which various client request criteria lead to the determination that throttling is enabled for the data request)
It would be obvious to one of ordinary skill in the art to combine Mahbod with Byrd and Jackson because Byrd already teaches throttling of data requests based on a counter and other factors, and first determining if throttling is enabled would allow the system to prioritize come clients over others by enabling or disabling throttling for various clients.
Byrd, Jackson, and Mahbod, however, does not appear to specify:
satisfy the first data request by obtaining data from a database when throttling is not enabled for the first entity
Brown teaches:
satisfy the first data request by obtaining data from a database when throttling is not enabled for the first entity (see Column 4, lines 5-43 in which the throttling process is detailed in which users request a specific URL and if throttling is not turned for the user request then the request is sent directly to the server for data retrieval) 
It would be obvious to one of ordinary skill in the art to combine Brown with Byrd, Jackson, and Mahbod because Byrd already teaches throttling of data requests based on a counter and other factors, and first determining if throttling is enabled would allow the system to prioritize come clients over others by enabling or disabling throttling for various clients, and Mahbod already teaches determining if throttling is enabled for the entity, and getting data from the server right away would allow for quicker retrieval and response during times or situations in which throttling is not needed or not turned on.


Regarding Claims 2, 12, and 17, the combination of Byrd, Jackson, Mahbod, and Brown teaches:
the system of claim 1…
Byrd further teaches:
initialize the first counter to an initial value (see Abstract, Column 3, lines 53-55, Column 5, lines 63-65, and Column 17, lines 64-67)
determine when a first period expires (see Column 16, lines 44-62 and Column 20, lines 17-27)
reset the first counter to the initial value when the first period expires (see Column 20, lines 17-27)

Regarding Claims 3, 13, and 18, the combination of Byrd, Jackson, Mahbod, and Brown teaches:
the system of claim 2…
Byrd further teaches:
wherein determining when the first period expires comprises: initializing a timer with the first period (see Abstract, Column 16, lines 44-60, and Column 20, lines 17-27)
starting the timer (see Column 16, lines 44-53 and Column 20, lines 17-27)
determining that the first period expires based on the timer expiring (see Column 16, lines 44-53 and Column 20, lines 17-27)

Regarding Claim 9, the combination of Byrd, Jackson, Mahbod, and Brown teaches:
the system of claim 1
Byrd further teaches:
receive a second data request (see Column 5, lines 46-65, Column 6, lines 45-55, and Column 17, lines 59-67 in which different developers have different counters, timers, and threshold assigned to them, and each throttling profile is managed and applied individually for individual requests, which would be the equivalent of a “second entity,” and see also Column 3, lines 55-60, Column 5, lines 30-37, Column 6, line 57-Column 7, line 6, and Column 19, line 58-Column 20, line 8 in which a request is received from a developer) 
determine that the second data request is from a second entity (see Column 5, lines 46-65, Column 6, lines 45-55, and Column 17, lines 59-67 in which different developers have different counters, timers, and threshold assigned to them, and each throttling profile is managed and applied individually for individual requests, which would be the equivalent of a “second entity,” and see also Column 3, lines 55-60, Column 5, lines 30-37, Column 6, line 57-Column 7, line 6, and Column 19, line 58-Column 20, line 8 in which a request is received from a developer and in which a Client ID is used to determine the particular developer) 
adjust a second counter in response to determining that the second data request is from the second entity (see Column 5, lines 46-65, Column 6, lines 45-55, and Column 17, lines 59-67 in which different developers have different counters, timers, and threshold assigned to them, and each throttling profile is managed and applied individually for individual requests, which would be the equivalent of a “second entity,” and (see Column 4, lines 30-34, Column 5, lines 30-37, Column 6, line 57-Column 7, line 6, and Column 16, lines 44-61 in which the counter is adjusted by adding +1 for the current request and the counter is then compared to a throttling threshold in the developer profile)
determine whether the second counter is beyond a second threshold (see Abstract, Column 3, lines 53-59 and Column 16, lines 34-36 which teach the throttling profile to which the request count number is compared includes a throttling amount threshold for number of requests allowed by the developer; see also Column 16, lines 44-61 and Column 19, line 64-Column 20, line 8 in which the existing counter number +1 is compared to the threshold to determine if the request will be responded to)
generate a second response to the second data request based on the determination of whether the second counter is beyond the second threshold (see Column 5, lines 38-43, Column 6, line 57-Column 7, line 6, and Column 20, lines 9-16)
transmit the second response to the second entity (see Column 4, lines 35-41, Column 5, lines 38-43, Column 6, line 57-Column 7, line 6, and Column 20, lines 9-16)

Regarding Claim 10, the combination of Byrd, Jackson, Mahbod, and Brown teaches:
the system of claim 9
Byrd further teaches:
assign the first counter to the first entity (see Abstract, Column 6, lines 47-55; Column 17, line 55-Column 18, line 3) 
assign the second counter to the second entity (see Column 5, lines 46-65, Column 6, lines 45-55, and Column 17, lines 59-67 in which different developers have different counters, timers, and threshold assigned to them, and each throttling profile is managed and applied individually for individual requests from different entities, which would be the equivalent of a “second entity;” see also Column 6, lines 47-55; Column 17, line 55-Column 18, line 3)

Regarding Claims 21, 23, and 25, the combination of Byrd, Jackson, Mahbod, and Brown teaches:
the system of claim 1…
Jackson further teaches:
determining that the first data request is a read request, obtaining the data from the database based on the read request, transmitting the obtained data in the first response to the first entity (see at least Figure 5 and [0038]-[0041] in which read and write requests for data access to stored data are processed based on throttling conditions and counts for the particular client of the client request)
It would be obvious to one of ordinary skill in the art to combine Jackson with Byrd because Byrd already teaches throttling of data requests for access and use of an application, but does not specify what particular requests are satisfied within those requests, and read or write requests for a database would allow the throttling and satisfying of requests to be applied to a database in which multiple parties might be seeking access to the information at the same time or in large volumes, allowing for efficient and distributed access for all clients involved while not allowing one or two clients to dominate the access, which can cause slowdowns, strain on computing resources, and other issues.


Regarding Claims 22, 24, and 26, the combination of Byrd, Jackson, Mahbod, and Brown teaches:
the system of claim 1…
Jackson further teaches:
determining that the first data request is a write request, obtaining the data from the first data request, storing the data in the database (see at least Figure 5 and [0038]-[0041] in which read and write requests for data access to stored data in the database are processed based on throttling conditions and counts for the particular client of the client request)
It would be obvious to one of ordinary skill in the art to combine Jackson with Byrd because Byrd already teaches throttling of data requests for access and use of an application, but does not specify what particular requests are satisfied within those requests, and read or write requests for a database would allow the throttling and satisfying of requests to be applied to a database in which multiple parties might be seeking access to the information at the same time or in large volumes, allowing for efficient and distributed access for all clients involved while not allowing one or two clients to dominate the access, which can cause slowdowns, strain on computing resources, and other issues.



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Byrd, et al., Patent No. 8,671,385 B2 in view of Jackson, et al., Pre-Grant Publication No. 2004/0267982 A1 and in further view of Mahbod, et al., Pre-Grant Publication No. 2015/0207823 A1 and in further view of Brown, et al., Patent No. 8,005,933 B2 and in further view of Sherwin Jr., et al., Pre-Grant Publication No. 2006/0218429 A1.
Regarding Claim 4, the combination of Byrd, Jackson, and Mahbod teaches:
the system of claim 3
Byrd, Jackson, Mahbod, and Brown, however, does not appear to specify:
wherein determining that the first period expires based on the timer expiring comprises receiving an interrupt, and determining that the first period expires based on receiving the interrupt
Sherwin Jr. teaches:
wherein determining that the first period expires based on the timer expiring comprises receiving an interrupt, and determining that the first period expires based on receiving the interrupt (see [0008], [0021], [0030], and [0053]-[0054] in which an ISR message is received by the system when the timer expires and the system recognizes that the timer has expired based on receiving the ISR)
It would be obvious to one of ordinary skill in the art to combine Sherwin Jr with Byrd, Jackson, Mahbod, and Brown because Byrd already teaches the computing device determining that the timer has expired, but does not specify a technique, and using an ISR message, which is well known in the computer arts, would allow for automated alerting when the timer expires, which is useful when you have many individual timers, especially for shorter periods of time. 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Byrd, et al., Patent No. 8,671,385 B2 in view of Jackson, et al., Pre-Grant Publication No. 2004/0267982 A1 and in further view of Mahbod, et al., Pre-Grant Publication No. 2015/0207823 A1 and in further view of Brown, et al., Patent No. 8,005,933 B2 and in further view of Dawson, et al., Patent No. 5,517,184.
Regarding Claim 5, the combination of Byrd, Jackson, Mahbod, and Brown teaches:
the system of claim 2
Byrd, Jackson, Mahbod, and Brown however, does not appear to specify:
wherein determining when the first period expires comprises polling a timer to determine when the first period expires
Dawson teaches:
wherein determining when the first period expires comprises polling a timer to determine when the first period expires (see Figure 2 and Column 15, line 49-Column 16, line 7 in which the timer is polled to determine if the timer is expired; the examiner notes that Figure 2 clearly shows that this is an automated computer-based polling of the timer and some kind of manual or purely mechanical process)
It would be obvious to one of ordinary skill in the art to combine Dawson with Byrd, Jackson,  Mahbod, and Brown because Byrd already teaches the computing device determining that the timer has expired, but does not specify a technique, and using polling which is well known in the computer arts, would allow for periodic checking of when the timer expires without need for continuous determination, which is useful when you have many individual timers. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Byrd, et al., Patent No. 8,671,385 B2 in view of Jackson, et al., Pre-Grant Publication No. 2004/0267982 A1 and in further view of Mahbod, et al., Pre-Grant Publication No. 2015/0207823 A1 and in further view of Brown, et al., Patent No. 8,005,933 B2 and in further view of Moore, et al., Pre-Grant Publication No. 2019/0104015 A1.
Regarding Claim 8, the combination of Byrd, Jackson, Mahbod, and Brown teaches:
the system of claim 1
Byrd, Jackson, Mahbod, and Brown, however, does not appear to specify:
wherein the error is an HTTP 429 error
Moore teaches:
wherein the error is an HTTP 429 error (see [0015], [0053]-[0056], [0063]-[0064], and [0068] in which too many requests lead to the sending and display of an HTTP 429 error)
It would be obvious to one of ordinary skill in the art to combine Moore with Byrd, Jackson,  Mahbod, and Brown because Byrd already teaches the computing device determining that the timer has expired or throttling threshold has been reached and not fulfilling the request as well as sending an error message in Column 20, lines 4-7, and using an HTTP 429 error message would specify to the developer the type of issue that is causing the lack of response, leading to better communication and understanding by the developer of their limits.   



Response to Arguments
Regarding the applicant’s arguments directed to the 35 USC 103 rejection:
The applicant’s arguments have been considered in light of the amendments to the claims, but are MOOT in light of the new grounds of rejection necessitated by the amendments.  


Conclusion
The following prior art references were not relied upon in this office action but are considered pertinent to the applicant’s invention:
Hsu, Pre-Grant Publication No. 2020/0371817 A1- user enables or disables throttling via a GUI and sets specifics which are then applied to data requests
Torgerson, et al., Patent No. 11,165,816 B2- a prior art reference by the same assignee in which throttling profiles are applied to data requests 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F 9am-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/            Primary Examiner, Art Unit 3682